Citation Nr: 1143370	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected tinnitus, currently evaluated 10 percent disabling.  

2.  Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the March 2007 rating decision, the RO also denied the Veteran's claims of (1) entitlement to an evaluation in excess of 20 percent for service-connected arthritis of the lumbar spine with muscle spasms, (2) entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the cervical spine and (3) whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for residuals of a vasectomy with impotence.  In a September 2008 rating decision, the RO denied the Veteran's claim of whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection bilateral hearing loss.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with the RO's decisions regarding those issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, those issues are not in appellate jurisdiction and will be discussed no further.  

The issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that the U. S. Court of Appeals for Veterans Claims (the Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability evaluations for tinnitus.  As will be shown below, the Board finds that the Veteran is already receiving the maximum evaluation available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).

Discussion

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2011).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources based on court precedent that may ultimately be overturned on appeal, the Secretary imposed a stay at the Board on the adjudication of tinnitus claims affected by Smith.  The specific claims affected by the stay essentially included all claims in which a claim for compensation for tinnitus was filed prior to June 13, 2003, and a disability rating for tinnitus of greater than 10 percent was sought.

The Federal Circuit reversed the Veterans Court's decision in Smith and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Veteran's Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the Secretary rescinded the stay that had been imposed on all claims affected by Smith, and directed the Board to resume adjudication of the previously-stayed claims consistent with VA's longstanding interpretation that a single 10 percent evaluation is the maximum rating available under Diagnostic Code 6260, regardless of whether the tinnitus is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for service-connected tinnitus.  Therefore, the Veteran's claim for an increased evaluation for his service-connected tinnitus must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). I n this case, however, there has been no showing that the Veteran's service-connected tinnitus has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular scheduler standards utilized to evaluate the severity of his disability.  Therefore, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased evaluation for service-connected tinnitus, currently evaluated 10 percent disabling, is denied.  


REMAND

Reason for Remand:  To afford the Veteran a VA examination and to obtain medical opinions.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has consistently asserted that he has a sleep disorder which is caused or aggravated by his service-connected tinnitus.  In particular, the Veteran claims that his service-connected tinnitus prevents him from sleeping soundly, prevents him from falling asleep without background noise from a fan or noise generator and causes him to wake up multiple times during the night.  See e.g., the Veteran's statements dated in June 2006, April 2007, July 2008 and January 2010.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, it is uncontroverted that the Veteran has been awarded service connection for tinnitus.  However, the evidence concerning whether the Veteran currently suffers from a sleep disorder is tenuous.  Specifically, the Board notes that there is no medical evidence of record that the Veteran has sought treatment for or been diagnosed with a sleep disorder.  Indeed, the only evidence that the Veteran has a current sleep disorder emanates from the Veteran.  See e.g., the Veteran's statements dated in June 2006, April 2007, July 2008 and January 2010.  

In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted) see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In the present case, the Veteran has not been afforded a VA examination in connection with his sleep disorder claim.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

Because the Veteran is certainly competent to assert that he has difficulty sleeping, see Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991), and because McLendon holds that the threshold for obtaining a VA examination is low, the Board will remand to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's asserted sleep disorder.  20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4)(i). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, a sleep study must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner must, thereafter, address the following:  

a.  Does the Veteran at least as likely as not have a current sleep disorder?  

b.  For each diagnosed sleep disorder, the examiner must provide an opinion concerning whether such is at least as likely as not causally-related to his service-connected tinnitus.  

c.  For each diagnosed sleep disorder, the examiner must provide an opinion concerning whether such is at least as likely as not aggravated by his service-connected tinnitus.  

d.  For each diagnosed sleep disorder, the examiner must provide an opinion concerning whether such is at least as likely as not otherwise attributable to military service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


